In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Lama, J.), entered October 4, 1989, which granted the plaintiffs’ motion to direct the defendant’s insurer to comply with an "amended infant’s compromise order” dated July 6, 1987.
Ordered that the order is affirmed, with costs.
The defendant never moved to vacate, amend, or modify the "amended infant’s compromise order” (see, CPLR 5015). He first raised an objection to the terms of that order in opposition to the plaintiff’s motion to compel his compliance with the order, approximately two years after it was issued. As such, the defendant has waived any objection he may have had to the amended order (see, Matter of MVAIC v Marrero, 17 NY2d 342).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Kunzeman and Miller, JJ., concur.